Citation Nr: 1732782	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  08-06 562	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbosacral intervertebral disc syndrome (IVDS), prior to December 19, 2008, in excess of 20 percent from December 19, 2008, to May 17, 2010, and in excess of 40 percent, thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy, prior to May 17, 2010, in excess of 20 percent from May 17, 2010, to August 30, 2012, and in excess of 40 percent, thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy, prior to May 17, 2010, in excess of 20 percent from May 17, 2010, to August 30, 2012, and in excess of 40 percent, thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to November 1994.

These matters come before the Board of Veterans' Appeals (Board), on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for lumbosacral IVDS, rated 10 percent, effective March 17, 2006.  A January 2009 rating decision increased that rating to 20 percent, effective December 19, 2008.  

In November 2009, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) who had temporarily departed the Board.  A transcript of this hearing has been associated with the claims file.  In October 2015, the Veteran declined the opportunity for another hearing before a VLJ who would decide his case.  However, before a decision could be made, the AVLJ who held the October 2015 hearing returned, and is now involved with this decision.

A January 2008 rating decision granted separate compensable ratings for radiculopathy of the right and left lower extremities and the Veteran did not appeal these ratings.  However, a March 2010 remand considered appeals of those ratings to be part and parcel of the appeal seeking a higher rating for lumbosacral IVDS. 

In August 2011, the case was remanded for further development.  Thereafter, a November 2012 rating decision increased the ratings for right and left lower extremity radiculopathy to 20 percent, each, effective May 17, 2010, and to 40 percent, each, effective August 30, 2012.  This rating decision also increased the rating for lumbosacral IVDS to 40 percent, effective May 17, 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An adequate VA examination of the lumbar spine must include range of motion testing in the following areas: active motion, passive motion, weight bearing, and nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In January 2017, the Veteran underwent a VA examination of his lumbar spine.  The examination report indicated that the required testing occurred; however, not all of the specific findings were included.  In light of the above, the Board finds that the January 2017 VA examination is inadequate.  Id.; see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Once VA provides an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, a remand for a new examination is necessary to fairly adjudicate the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records related to the claims on appeal.

2.  Schedule the Veteran for an appropriate VA examination to identify the current nature and severity of his lumbar spine disability and radiculopathy of his lower extremities.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes. 

The examiner should provide a complete rationale for any opinions expressed.

3.  After completing any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



